DETAILED ACTION
This office action is in response to the amendment filed June 28, 2022. 
Claims 1,2,5-9,12-16, and 18-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,2,5-9,12-16, and 18-20 on June 28, 2022 but they are unpersuasive. Applicant’s arguments relate to the amended portions of claim 1 and the corresponding amended portions of the other independent claims, incorporating the subject matter of now canceled dependent claims 4 and 11 related to the “binary agent” and “configuration agent” functionality. While applicant’s argues that these features are not taught or suggested by Hyndman, the Examiner respectfully disagrees. Applicant’s specification fails to explicitly define these “agents” and reading them contextually, they describe on one of ordinary skill in the art a the type of generic installation checking and managing functionality reasonably taught by the functionality disclosed in Hyndman. Like the “agents” in the specification (repeated discussed together in the specification) the functionality of the device or incremental installer object in Hyndman (See Hyndman e.g. ¶¶42-44, see further  ¶53-56) describe functionality capable of comparing files to a list of files for an incremental update system and carrying out the appropriate upgrades therein, including upgrades to executable files and configuration files (see Hyndman ¶11) amongst other files types. This rejection, therefore, is respectfully maintained because Applicant’s contested claim, when read in view of the specification, are taught or suggested by the applied prior art. 
Specifically, Applicants’ argument that Hyndman does not teach the list comparisons being carried out by the deployment node is not persuasive in view of the embodiments where Hyndman’s deployment server does such comparisons in paragraphs 37 and 57. As such, these teaching still read on the limitations in question, and in combination with the newly applied art, teach or suggest the amended claims as set forth in the following rejection under §103. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,5-9,12-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Hyndman” (US PG Publication 2013/0055231) in view of “Ashby” (US PG Publication 2015/0363626) and further in view of “Renaud” (US PG Pub 2003/0061247). 

Regarding these Claims Hyndman teaches: 
1. A system comprising: a deployment node configured to:  5generate a master list of files associated with executing an application; (List of Files 250 on server 260, Fig. 2 ¶34 “In one embodiment, the process of generating a unique identifier for each file from the list of files 250 and creating the list of files 250 is automated.  Here, a software tool is used that automatically hashes or signs each file from the list of files 250, and creates the list of files 250.  The resulting list of files 250 and the hashed or signed files from the list of files 250 can be stored in a server 260 used to facilitate deployment.”)

 transmit the master list to a plurality of application nodes;  (e.g. 250, Fig. 2 ¶35 “The system 202 can receive the list of files 250 from a server 260, which can be any device configured to communicate with the system 202.  For example, the server 260 can be a device on the local network, a device on the Internet, or computer readable media attached to the system 202 or shared on a network.” See further plurality of nodes running application versions in Fig. 3)

and the plurality of application nodes configured to execute the application, the plurality of application nodes comprising a first application node, (See e.g. plurality of nodes in Fig. 3 including Node 300) wherein the first application node is configured to:  
10receive the master list; (See ¶43 “Then, the client device 300 receives a list of files associated with Client 1.2 304.  In one aspect, the client device 300 receives the list of files from a server 340.”)
determine a first file not available to the first application node by comparing the master list to a first local file list, the first local file list comprising a record of files which are one or both of stored on and executed by the first application node;  (¶44 “Next, the client device 300 determines differences between the files associated with Client 1.1 302 and the list of files.  Based on the differences, the client device 300 receives a missing file (e.g., File C).”)
15transmit, to the deployment node, a request for the first file; (¶44 ).  In one aspect, the client device 300 receives the missing file from the server 340.  In another aspect, the client device 300 receives the missing file from one or more client devices 310, 320, 330 on the network.  For example, the client device 300 can download the missing file from the closest device on the network, which can be the server 340 or any of the other client devices 310, 320, 330.  In one embodiment, the client device 300 determines what files are needed and fetches them.  For example, the client device 300 can request and/or download the files from the server 340, other client devices 310, 320, 330, or a file repository.”)
the deployment node further configured to: receive the request for the first file; (¶44 ).  In one aspect, the client device 300 receives the missing file from the server 340.  In another aspect, the client device 300 receives the missing file from one or more client devices 310, 320, 330 on the network.  For example, the client device 300 can download the missing file from the closest device on the network, which can be the server 340 or any of the other client devices 310, 320, 330.  In one embodiment, the client device 300 determines what files are needed and fetches them.  For example, the client device 300 can request and/or download the files from the server 340, other client devices 310, 320, 330, or a file repository.”)

 transmit the first file to the first application node; (¶44 ).  In one aspect, the client device 300 receives the missing file from the server 340.  In another aspect, the client device 300 receives the missing file from one or more client devices 310, 320, 330 on the network.  For example, the client device 300 can download the missing file from the closest device on the network, which can be the server 340 or any of the other client devices 310, 320, 330.  In one embodiment, the client device 300 determines what files are needed and fetches them.  For example, the client device 300 can request and/or download the files from the server 340, other client devices 310, 320, 330, or a file repository.”)
and the first application node further configured to load the first file into volatile 20memory of the first application node.  (¶44 “Finally, the client device 300 builds Client 1.2 304 using the files associated with Client 1.1 302 (e.g., File A and File B) and the missing file (e.g., File C).”) and see further ¶27 “For example, FIG. 1 illustrates three modules Mod1 162, Mod2 164 and Mod3 166 which are modules configured to control the processor 120.  These modules may be stored on the storage device 160 and loaded into RAM 150 or memory 130 at runtime or may be stored as would be known in the art in other computer-readable memory locations.”)
 store files associated with executing an application, wherein the deployment node is configured to act as a reference node for a plurality of application nodes (See 250 list and files A-E on server 260, Fig. 2)
and the deployment node (Hydman, in ¶¶37 and 57 Hydman’s discloses an embodiment in which the server (deployment node) compares the lists to determine needed updates to the files)

 further configured to:  receive a modification corresponding to a change to at least one of the files associated with executing the application, wherein the change corresponds to a modification to one or more processes to be performed by the application;  (¶57 Hydman’s discloses an embodiment in which the server (deployment node) receives a measseage regarding the need for a different version and then compares the lists to determine needed updates to the files)

and automatically transmit the updated master list to the plurality of application nodes, such that the application is automatically updated at the plurality of application nodes. (See 250 list and files A-E on server 260, Fig. 2, transmitted to system 202, fig. 2; see further transmitting of list 750 to from server to system in Fig. 7, ¶54). 



a binary agent configured to: identify, by comparing the first local file list to the master list, a binary file needed by the first application node to execute the application;  (See  Hydman comparing processing of Fig. 3, ¶¶42-44 above and further ¶11 “This approach can provide for new software installations, updates, upgrades and/or downgrades.  Software can include consumer or enterprise applications, as well as operating systems, databases, firmware, ROMs, middleware, device drivers, executable files, plug-ins, extensions, configuration files, software libraries, and so forth.”)

5transmit a request for the binary file to the deployment node; ( Hydman ¶44 “For example, the client device 300 can request and/or download the files from the server 340, other client devices 310, 320, 330, or a file repository.”)

and automatically load the binary file into the volatile memory of the first application node; (Hydman See ¶11 above, and FIG. 2, ¶27 “For example, FIG. 1 illustrates three modules Mod1 162, Mod2 164 and Mod3 166 which are modules configured to control the processor 120.  These modules may be stored on the storage device 160 and loaded into RAM 150 or memory 130 at runtime or may be stored as would be known in the art in other computer-readable memory locations.”)

and a configuration agent configured to: 
identify, by comparing the first local file list to the master list, a 10configuration file needed by the first application node to perform a calculation using the application; (See  Hydman comparing processing of Fig. 3, ¶¶42-44 as above and Hydman  ¶11 “This approach can provide for new software installations, updates, upgrades and/or downgrades.  Software can include consumer or enterprise applications, as well as operating systems, databases, firmware, ROMs, middleware, device drivers, executable files, plug-ins, extensions, configuration files, software libraries, and so forth.”)
transmit a request for the configuration file to the deployment node; (Hydman  ¶44 “For example, the client device 300 can request and/or download the files from the server 340, other client devices 310, 320, 330, or a file repository.”)

and automatically load the configuration file into the volatile memory of the first application node.  (See ¶11 above, and FIG. 2, ¶27 “For example, FIG. 1 illustrates three modules Mod1 162, Mod2 164 and Mod3 166 which are modules configured to control the processor 120.  These modules may be stored on the storage device 160 and loaded into RAM 150 or memory 130 at runtime or may be stored as would be known in the art in other computer-readable memory locations.”)



Hyndman does not explicitly teach, but Ashby teaches:
 without storing the first file in non-volatile memory of the first application node.(See Ashby Abstract “The executable code may be loaded directly into the volatile memory, without first being loaded into the non-volatile memory.  The executable code may be loaded at a location in the volatile memory that begins at a start address stored in the non-volatile memory or in a header of the executable code.” See further ¶13 “The executable code may be loaded directly into the volatile memory, without first being loaded into the non-volatile memory.  This may be done by obtaining the operating instructions as a RAM image that can be copied directly into the volatile memory.”
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Hyndman and Ashby as both are directed to systems of distributing and applying software updates in networked update systems, and Ashby recognized that applying updates directly to volatile memory “may help to enhance the security of the reader by ensuring that the operating instructions received from the configuration server are the operating instructions used by the reader, and may further expedite the process of preparing the reader for use.” (¶13). 



Hydman does not further teach, but Renaud teaches: 
detect, by intermittently (See Renaud 355, Fig. 3 periodic comparing) comparing a previous version of the application files stored by the application node to the modified application files, that the application files are updated; (Renuad Fig. 3, ¶¶38-46 describe periodically checking a administrative list of files for programs in an admin server 225 to determine when updated versions of the applications are needed to update/maintain the admin list and then comparing the admin list to the file list which lists the files deployed on the managed device(s). (See 320-346). 
 72598499ATTORNEY DOCKET NO.:PATENT APPLICATION 015444.1495USSN 16/670,184 3 of 15 
in response to detecting that the application files are updated, automatically update the master list to reflect the change; (Renuad Fig. 3, ¶¶38-46 describe periodically checking a administrative list of files for programs in an admin server 225 to determine when updated versions of the applications are needed to update/maintain the admin list and then comparing the admin list to the file list which lists the files deployed on the managed device(s). (See 320-346).

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Hydman and Renuad as each is directed to systems for updating deployed applications and Renaud recognized “current software installation methods can be difficult and expensive, particularly at scale” (¶7) and provides methods for curing such limitations. 



Regarding Claim 2, Hyndman teaches: 2. The system of Claim 1, the plurality of application nodes comprising a second application node, the second application node of the plurality of application nodes (See e.g. multiple nodes 300,310,320,330, applying the incremental updates to the specifically tailored to each of the different clients in e.g. ¶57 “the client determines which software version is needed and requests from a server a list of files needed to install and/or execute that software version.  Then the client can compare the list of files to available files on the client and fetch those files from a server.  Alternatively, the client can transmit a list of operating and/or network conditions and a list of available files to the server, which determines which software version is needed on the client based on the operating and/or network conditions, compares the list of available files to a list of needed files, and transmits missing files and/or instructions for assembling/installing the files to the client for installation.  The server can optionally package a custom upgrade, downgrade, or install package tailored for the client based on exactly which resources are available at that client.”) Inherent in the functionality which specifically tailors the program deployments to each client based on the situation of that particular client in set of networked devices is that in applying Hyndman’s incremental update system includes identifies different files in different devices based on different circumstances. That is, while the discussion of Fig. 3 in paragraphs ¶¶42-44 focus on one device of the networked devices, it is inherent in the disclosure that the described incremental updated may be applied to a plurality of different cleints (as in ¶57) identifying different missing files to retrieve based on that client’s circumstances]. 

is configured to: receive the master list; (See ¶43 “Then, the client device 300 receives a list of files associated with Client 1.2 304.  In one aspect, the client device 300 receives the list of files from a server 340.”)
5determine a second file not available to the second application node by comparing the master list to a second local file list, the second local file list comprising a record of files which are one or both of stored on and executed by the second application node (¶44 “Next, the client device 300 determines differences between the files associated with Client 1.1 302 and the list of files.  Based on the differences, the client device 300 receives a missing file (e.g., File C).”)

wherein the second file is different than the first file;  (¶57 “the client determines which software version is needed and requests from a server a list of files needed to install and/or execute that software version.  Then the client can compare the list of files to available files on the client and fetch those files from a server.  Alternatively, the client can transmit a list of operating and/or network conditions and a list of available files to the server, which determines which software version is needed on the client based on the operating and/or network conditions, compares the list of available files to a list of needed files, and transmits missing files and/or instructions for assembling/installing the files to the client for installation.  The server can optionally package a custom upgrade, downgrade, or install package tailored for the client based on exactly which resources are available at that client.”) 

10transmit, to the deployment node, a request for the second file; (¶44 ).  In one aspect, the client device 300 receives the missing file from the server 340.  In another aspect, the client device 300 receives the missing file from one or more client devices 310, 320, 330 on the network.  For example, the client device 300 can download the missing file from the closest device on the network, which can be the server 340 or any of the other client devices 310, 320, 330.  In one embodiment, the client device 300 determines what files are needed and fetches them.  For example, the client device 300 can request and/or download the files from the server 340, other client devices 310, 320, 330, or a file repository.”)

the deployment node further configured to: receive the request for the second file; (¶44 ).  In one aspect, the client device 300 receives the missing file from the server 340.  In another aspect, the client device 300 receives the missing file from one or more client devices 310, 320, 330 on the network.  For example, the client device 300 can download the missing file from the closest device on the network, which can be the server 340 or any of the other client devices 310, 320, 330.  In one embodiment, the client device 300 determines what files are needed and fetches them.  For example, the client device 300 can request and/or download the files from the server 340, other client devices 310, 320, 330, or a file repository.”)

transmit the second file to the second application node; (¶44 ).  In one aspect, the client device 300 receives the missing file from the server 340.  In another aspect, the client device 300 receives the missing file from one or more client devices 310, 320, 330 on the network.  For example, the client device 300 can download the missing file from the closest device on the network, which can be the server 340 or any of the other client devices 310, 320, 330.  In one embodiment, the client device 300 determines what files are needed and fetches them.  For example, the client device 300 can request and/or download the files from the server 340, other client devices 310, 320, 330, or a file repository.”)

and the second application node further configured to automatically load the second 15file into the volatile memory of the second application node. (¶44 “Finally, the client device 300 builds Client 1.2 304 using the files associated with Client 1.1 302 (e.g., File A and File B) and the missing file (e.g., File C).”) and see further ¶27 “For example, FIG. 1 illustrates three modules Mod1 162, Mod2 164 and Mod3 166 which are modules configured to control the processor 120.  These modules may be stored on the storage device 160 and loaded into RAM 150 or memory 130 at runtime or may be stored as would be known in the art in other computer-readable memory locations.”)
Hyndman does not explicitly teach, but Ashby teaches:
 without storing the second file in non-volatile memory of the second application node.(See Ashby Abstract “The executable code may be loaded directly into the volatile memory, without first being loaded into the non-volatile memory.  The executable code may be loaded at a location in the volatile memory that begins at a start address stored in the non-volatile memory or in a header of the executable code.” See further ¶13 “The executable code may be loaded directly into the volatile memory, without first being loaded into the non-volatile memory.  This may be done by obtaining the operating instructions as a RAM image that can be copied directly into the volatile memory.”
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Hyndman and Ashby as both are directed to systems of distributing and applying software updates in networked update systems, and Ashby recognized that applying updates directly to volatile memory “may help to enhance the security of the reader by ensuring that the operating instructions received from the configuration server are the operating instructions used by the reader, and may further expedite the process of preparing the reader for use.” (¶13). 




Regarding the other dependent claims, Hyndman teaches:


5. The system of Claim 1, wherein the first file is a binary file comprising code for executing a task of the application.  (¶11 “This approach can provide for new software installations, updates, upgrades and/or downgrades.  Software can include consumer or enterprise applications, as well as operating systems, databases, firmware, ROMs, middleware, device drivers, executable files, plug-ins, extensions, configuration files, software libraries, and so forth.”)

6. The system of Claim 1, wherein the first file is a configuration file comprising 20static data for implementing a task by the application.  (¶11 “This approach can provide for new software installations, updates, upgrades and/or downgrades.  Software can include consumer or enterprise applications, as well as operating systems, databases, firmware, ROMs, middleware, device drivers, executable files, plug-ins, extensions, configuration files, software libraries, and so forth.”)

7. The system of Claim 1, wherein: the deployment node is further configured to receive an update to the files associated with executing the application, wherein the update corresponds to a change 25from a previous deployment of the application to a new deployment of the application; (See Fig. 3 Client 300 running 1.1 while updating to 1.2 run by other client devices. ¶42 “FIG. 3 shows various client devices 300, 310, 320, 330 on a network.  Here, the client device 300 is running Client 1.1 302.  On the other hand, each of the other client devices 310, 320, 330 on the network are running Client 1.2 304.  In one aspect, the client device 300 or an incremental installer object can detect if a different version of the client software is necessary to communicate properly, efficiently, or at all with the other client devices 310, 320, 330.  If so, the client device 300 can begin an incremental software installation to install the necessary client software.” And see further ¶44 “For example, the server 340 or other client device 310, 320, 330 can transmit File C to the client device 300 if it detects that the client device 300 is running Client 1.1 302, has a different file identifier, or is trying to access a resource that requires Client 1.2 302.”) 
 and the first application node is further configured to, while the deployment node receives the update, continue to execute the previous deployment of the application. (See 302, Fig. 3, Running client 1.1 while retrieving list of files for 1.2 from server 340 “For example, the server 340 or other client device 310, 320, 330 can transmit File C to the client device 300 if it detects that the client device 300 is running Client 1.1 302, has a different file identifier, or is trying to access a resource that requires Client 1.2 302.”)

Regarding Claim 8, Hyndman teaches:
8. A method comprising: executing an application on a plurality of application nodes, (See Client on devices 302-330, Fig. 3) the plurality of application nodes comprising a first application node; (302, Fig. 3) receiving, from a deployment node communicatively coupled to the plurality of application nodes, a master list of files associated with executing an application; (e.g. 250, Fig. 2 ¶35 “The system 202 can receive the list of files 250 from a server 260, which can be any device configured to communicate with the system 202.  For example, the server 260 can be a device on the local network, a device on the Internet, or computer readable media attached to the system 202 or shared on a network.” See further plurality of nodes running application versions in Fig. 3)

determining a first file not available to a first application node by comparing the master list to a first local file list, the first local file list comprising a record of files which are one or both of stored on and executed by the first application node; (¶44 “Next, the client device 300 determines differences between the files associated with Client 1.1 302 and the list of files.  Based on the differences, the client device 300 receives a missing file (e.g., File C).”)
 transmitting, to the deployment node, a request for the first file; (¶44 ).  In one aspect, the client device 300 receives the missing file from the server 340.  In another aspect, the client device 300 receives the missing file from one or more client devices 310, 320, 330 on the network.  For example, the client device 300 can download the missing file from the closest device on the network, which can be the server 340 or any of the other client devices 310, 320, 330.  In one embodiment, the client device 300 determines what files are needed and fetches them.  For example, the client device 300 can request and/or download the files from the server 340, other client devices 310, 320, 330, or a file repository.”)

and  loading the first file into volatile memory of the first application node.  (¶44 ).  In one aspect, the client device 300 receives the missing file from the server 340.  In another aspect, the client device 300 receives the missing file from one or more client devices 310, 320, 330 on the network.  For example, the client device 300 can download the missing file from the closest device on the network, which can be the server 340 or any of the other client devices 310, 320, 330.  In one embodiment, the client device 300 determines what files are needed and fetches them.  For example, the client device 300 can request and/or download the files from the server 340, other client devices 310, 320, 330, or a file repository.” And see further see further ¶27 “For example, FIG. 1 illustrates three modules Mod1 162, Mod2 164 and Mod3 166 which are modules configured to control the processor 120.  These modules may be stored on the storage device 160 and loaded into RAM 150 or memory 130 at runtime or may be stored as would be known in the art in other computer-readable memory locations.”)
 store files associated with executing an application, wherein the deployment node is configured to act as a reference node for a plurality of application nodes (See 250 list and files A-E on server 260, Fig. 2)
and the deployment node (Hydman, in ¶¶37 and 57 Hydman’s discloses an embodiment in which the server (deployment node) compares the lists to determine needed updates to the files)

 further configured to:  receive a modification corresponding to a change to at least one of the files associated with executing the application, wherein the change corresponds to a modification to one or more processes to be performed by the application;  (¶57 Hydman’s discloses an embodiment in which the server (deployment node) receives a measseage regarding the need for a different version and then compares the lists to determine needed updates to the files)

and automatically transmit the updated master list to the plurality of application nodes, such that the application is automatically updated at the plurality of application nodes. (See 250 list and files A-E on server 260, Fig. 2, transmitted to system 202, fig. 2; see further transmitting of list 750 to from server to system in Fig. 7, ¶54). 


Hyndman does not explicitly teach, but Ashby teaches:
 without storing the first file in non-volatile memory of the first application node.(See Ashby Abstract “The executable code may be loaded directly into the volatile memory, without first being loaded into the non-volatile memory.  The executable code may be loaded at a location in the volatile memory that begins at a start address stored in the non-volatile memory or in a header of the executable code.” See further ¶13 “The executable code may be loaded directly into the volatile memory, without first being loaded into the non-volatile memory.  This may be done by obtaining the operating instructions as a RAM image that can be copied directly into the volatile memory.”
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Hyndman and Ashby as both are directed to systems of distributing and applying software updates in networked update systems, and Ashby recognized that applying updates directly to volatile memory “may help to enhance the security of the reader by ensuring that the operating instructions received from the configuration server are the operating instructions used by the reader, and may further expedite the process of preparing the reader for use.” (¶13). 
Hydman does not further teach, but Renaud teaches: 
detect, by intermittently (See Renaud 355, Fig. 3 periodic comparing) comparing a previous version of the application files stored by the application node to the modified application files, that the application files are updated; (Renuad Fig. 3, ¶¶38-46 describe periodically checking a administrative list of files for programs in an admin server 225 to determine when updated versions of the applications are needed to update/maintain the admin list and then comparing the admin list to the file list which lists the files deployed on the managed device(s). (See 320-346). 
 72598499ATTORNEY DOCKET NO.:PATENT APPLICATION 015444.1495USSN 16/670,184 3 of 15 
in response to detecting that the application files are updated, automatically update the master list to reflect the change; (Renuad Fig. 3, ¶¶38-46 describe periodically checking a administrative list of files for programs in an admin server 225 to determine when updated versions of the applications are needed to update/maintain the admin list and then comparing the admin list to the file list which lists the files deployed on the managed device(s). (See 320-346).

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Hydman and Renuad as each is directed to systems for updating deployed applications and Renaud recognized “current software installation methods can be difficult and expensive, particularly at scale” (¶7) and provides methods for curing such limitations. 

Regarding Claim 9, Hyndman teaches:
9. The method of Claim 8, further comprising: determining a second file not available to a second application node of the plurality of application nodes by comparing the master list to a second local file list, the second local file list comprising a record of files which are one or both of stored on and executed by the second application node, (¶44 “Next, the client device 300 determines differences between the files associated with Client 1.1 302 and the list of files.  Based on the differences, the client device 300 receives a missing file (e.g., File C).”)


wherein the second file is different than the first file; See e.g. multiple nodes 300,310,320,330, applying the incremental updates to the specifically tailored to each of the different clients in e.g. ¶57 “the client determines which software version is needed and requests from a server a list of files needed to install and/or execute that software version.  Then the client can compare the list of files to available files on the client and fetch those files from a server.  Alternatively, the client can transmit a list of operating and/or network conditions and a list of available files to the server, which determines which software version is needed on the client based on the operating and/or network conditions, compares the list of available files to a list of needed files, and transmits missing files and/or instructions for assembling/installing the files to the client for installation.  The server can optionally package a custom upgrade, downgrade, or install package tailored for the client based on exactly which resources are available at that client.”) Inherent in the functionality which specifically tailors the program deployments to each client based on the situation of that particular client in set of networked devices is that in applying Hyndman’s incremental update system includes identifies different files in different devices based on different circumstances. That is, while the discussion of Fig. 3 in paragraphs ¶¶42-44 focus on one device of the networked devices, it is inherent in the disclosure that the described incremental updated may be applied to a plurality of different cleints (as in ¶57) identifying different missing files to retrieve based on that client’s circumstances]. 


 transmitting, to the deployment node, a request for the second file; (¶44 ).  In one aspect, the client device 300 receives the missing file from the server 340.  In another aspect, the client device 300 receives the missing file from one or more client devices 310, 320, 330 on the network.  For example, the client device 300 can download the missing file from the closest device on the network, which can be the server 340 or any of the other client devices 310, 320, 330.  In one embodiment, the client device 300 determines what files are needed and fetches them.  For example, the client device 300 can request and/or download the files from the server 340, other client devices 310, 320, 330, or a file repository.”)

automatically loading the second file into volatile memory of the second application node.  (¶44 “Finally, the client device 300 builds Client 1.2 304 using the files associated with Client 1.1 302 (e.g., File A and File B) and the missing file (e.g., File C).”) and see further ¶27 “For example, FIG. 1 illustrates three modules Mod1 162, Mod2 164 and Mod3 166 which are modules configured to control the processor 120.  These modules may be stored on the storage device 160 and loaded into RAM 150 or memory 130 at runtime or may be stored as would be known in the art in other computer-readable memory locations.”)
Hyndman does not explicitly teach, but Ashby teaches:
 without storing the second file in non-volatile memory of the second application node.(See Ashby Abstract “The executable code may be loaded directly into the volatile memory, without first being loaded into the non-volatile memory.  The executable code may be loaded at a location in the volatile memory that begins at a start address stored in the non-volatile memory or in a header of the executable code.” See further ¶13 “The executable code may be loaded directly into the volatile memory, without first being loaded into the non-volatile memory.  This may be done by obtaining the operating instructions as a RAM image that can be copied directly into the volatile memory.”
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Hyndman and Ashby as both are directed to systems of distributing and applying software updates in networked update systems, and Ashby recognized that applying updates directly to volatile memory “may help to enhance the security of the reader by ensuring that the operating instructions received from the configuration server are the operating instructions used by the reader, and may further expedite the process of preparing the reader for use.” (¶13). 



Regarding the other dependent claims, Hyndman teaches:


12. The method of Claim 8, wherein the first file is a binary file comprising code for executing a task of the application.  (¶11 “This approach can provide for new software installations, updates, upgrades and/or downgrades.  Software can include consumer or enterprise applications, as well as operating systems, databases, firmware, ROMs, middleware, device drivers, executable files, plug-ins, extensions, configuration files, software libraries, and so forth.”)
13. The method of Claim 8, wherein the first file is a configuration file comprising static data for implementing a task by the application.  (¶11 “This approach can provide for new software installations, updates, upgrades and/or downgrades.  Software can include consumer or enterprise applications, as well as operating systems, databases, firmware, ROMs, middleware, device drivers, executable files, plug-ins, extensions, configuration files, software libraries, and so forth.”)
14. The method of Claim 8, further comprising continuing to execute a previous deployment of the application while the deployment node receives an update corresponding to a new deployment of the application. (See 302, Fig. 3, Running client 1.1 while retrieving list of files for 1.2 from server 340 “For example, the server 340 or other client device 310, 320, 330 can transmit File C to the client device 300 if it detects that the client device 300 is running Client 1.1 302, has a different file identifier, or is trying to access a resource that requires Client 1.2 302.”)

Claims 15-16,18-20 are rejected on the same basis as claims 8-9, and 12-14 respectively above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior art references in the PTO-892 form, references A-F, include additional prior art related to deployment of software application code loaded directly into volatile memory as oppose to non-volatile memory during the update process. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MJB
10/24/2022
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191